


Exhibit 10.258

 

--------------------------------------------------------------------------------

 

CUSTODY AGREEMENT

 

--------------------------------------------------------------------------------

 

dated as of April 24, 2013

by and between

 

PROSPECT CAPITAL CORPORATION

(“Company”)

 

and

 

ISRAEL DISCOUNT BANK OF NEW YORK LTD.

(“Custodian”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS

1

2.

APPOINTMENT OF CUSTODIAN

6

3.

DUTIES OF CUSTODIAN

6

4.

REPORTING

14

5.

DEPOSIT IN U.S. SECURITIES SYSTEMS

15

6.

SECURITIES HELD OUTSIDE OF THE UNITED STATES

16

7.

CERTAIN GENERAL TERMS

18

8.

COMPENSATION OF CUSTODIAN

20

9.

RESPONSIBILITY OF CUSTODIAN

20

10.

SECURITY CODES

24

11.

TAX LAW

24

12.

EFFECTIVE PERIOD, TERMINATION

24

13.

REPRESENTATIONS AND WARRANTIES

25

14.

PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

26

15.

NOTICES

26

16.

CHOICE OF LAW AND JURISDICTION

27

17.

ENTIRE AGREEMENT; COUNTERPARTS

27

18.

AMENDMENT; WAIVER

28

19.

SUCCESSOR AND ASSIGNS

28

20.

SEVERABILITY

28

21.

REQUEST FOR INSTRUCTIONS

29

22.

OTHER BUSINESS

29

23.

REPRODUCTION OF DOCUMENTS

29

24.

MISCELLANEOUS

29

SCHEDULES

 

SCHEDULE A – CERTIFICATE OF AUTHORIZED PERSONS

 

SCHEDULE B – FEES

 

 

i

--------------------------------------------------------------------------------


 

This CUSTODY AGREEMENT (this “Agreement”) is dated as of April 24, 2013, and is
by and between Prospect Capital Corporation (and any successor or permitted
assign, the “Company”), a corporation organized under the laws of the State of
Maryland, having its principal place of business at 10 East 40th Street,
44th Floor, New York, NY 10016, and Israel Discount Bank of New York Ltd. (and
any successor or permitted assign acting as custodian hereunder, the
“Custodian”), a New York State chartered bank having a place of business at 511
Fifth Avenue, New York, NY 10017.

 

RECITALS

 

WHEREAS, the Company is a closed-end management investment company that has
registered as an investment company under the Investment Company Act of 1940, as
amended (the “1940 Act”);

 

WHEREAS, the Company desires to retain Israel Discount Bank of New York Ltd. to
act as custodian for the Company; and

 

WHEREAS, the Company desires that the Company’s Securities (as defined below)
and cash be held and administered by the Custodian pursuant to this Agreement in
compliance with Section 17(f) of the 1940 Act.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.                                      DEFINITIONS

 

1.1          Defined Terms.  In addition to terms expressly defined elsewhere
herein, the following words shall have the following meanings as used in this
Agreement:

 

“Account” means the Cash Account and the Securities Account, collectively.

 

“Agreement” means this Custody Agreement (as the same may be amended from time
to time in accordance with the terms hereof).

 

“Asset File” means, with respect to each Security for which documents are
delivered to the Document Custodian, each of the Required Documents identified
on the related Document Checklist.

 

“Authorized Person” has the meaning set forth in Section 7.4.

 

“Business Day” means a day on which the Custodian or the relevant sub-custodian,
including a Foreign Sub-custodian, is open for business in the market or country
in which a transaction is to take place.

 

“Cash Account” means the segregated trust account to be established at the
Custodian to which the Custodian shall deposit or credit and hold any cash or
Proceeds received by it from time to time from or with respect to the Securities
or the sale of the Securities of the

 

--------------------------------------------------------------------------------


 

Company, as applicable, which trust account shall be designated the “Prospect
Capital Corporation Cash Proceeds Account.”

 

“Certificated Security” shall have the meaning ascribed to such term in Section
8-102(4) of the UCC.

 

“Company” has the meaning set forth in the first paragraph of this Agreement.

 

“Confidential Information” means any databases, computer programs, screen
formats, screen designs, report formats, interactive design techniques, and
other similar or related information that may be furnished to the Company by the
Custodian from time to time pursuant to this Agreement.

 

“Custodian” has the meaning set forth in the first paragraph of this Agreement.

 

“Document Custodian” means the Custodian when acting in the role of a document
custodian hereunder.

 

“Document Checklist” means a list delivered to the Document Custodian by the
Company in connection with delivery of each Asset File to the Custodian that
identifies (i) whether a Security is a Certificated Security or an
Uncertificated Security, and (ii) the documents, instruments and certificates
contained in the related Asset File.

 

“Eligible Investment” means any investment that at the time of its acquisition
is one or more of the following:

 

(a)           United States government and agency obligations;

 

(b)           commercial paper having a rating assigned to such commercial paper
by Standard & Poor’s Rating Services or Moody’s Investor Service, Inc. (or, if
neither such organization shall rate such commercial paper at such time, by any
nationally recognized rating organization in the United States of America) equal
to one of the two highest ratings assigned by such organization, it being
understood that as of the date hereof such ratings by Standard & Poor’s Rating
Services are “A1+” and “A1” and such ratings by Moody’s Investor Service, Inc.
are “P1” and “P2”;

 

(c)            interest bearing deposits in United States dollars in United
States or Canadian banks with an unrestricted surplus of at least U.S.
$250,000,000, maturing within one year; and

 

(d)           money market funds (including funds of the bank serving as
Custodian or its affiliates) or United States government securities funds
designed to maintain a fixed share price and high liquidity.

 

“Eligible Securities Depository” has the meaning set forth in Section (b)(1) of
Rule 17f-7 under the 1940 Act.

 

2

--------------------------------------------------------------------------------


 

“Federal Reserve Bank Book-Entry System” means a depository and securities
transfer system operated by the Federal Reserve Bank of the United States on
which are eligible to be held all United States Government direct obligation
bills, notes and bonds.

 

“Financing Documents” has the meaning set forth in Section 3.3(b)(ii).

 

“Foreign Intermediary” means a Foreign Sub-custodian and Eligible Securities
Depository.

 

“Foreign Sub-custodian” means and includes (i) any branch of a “U.S. Bank,” as
that term is defined in Rule 17f-5 under the 1940 Act, (ii) any “Eligible
Foreign Custodian,” as that term is defined in Rule 17f-5 under the 1940 Act,
having a contract with the Custodian in accordance with Section 6.6, which the
Custodian has determined will provide reasonable care of assets of the Company
based on the standards specified in Section 6.7 below.

 

“Foreign Securities” means Securities for which the primary market is outside
the United States.

 

“Participation” means an interest in a Security that is acquired indirectly by
way of a participation from a selling institution.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or any government or agency
or political subdivision thereof.

 

“Proceeds” means, collectively, (i) the net cash proceeds to the Company of the
initial public offering by the Company and any subsequent offering by the
Company of any class of securities issued by the Company, (ii) all cash
distributions, earnings, dividends, fees and other cash payments paid on the
Securities (or, as applicable, Subsidiary Securities) by or on behalf of the
issuer or obligor thereof, or applicable paying agent, (iii) the net cash
proceeds of the sale or other disposition of the Securities pursuant to the
terms of this Agreement and (iv) the net cash proceeds to the Company of any
borrowing or other financing by the Company (and any Reinvestment Earnings from
investment of any of the foregoing).

 

“Proper Instructions” means instructions (including Trade Confirmations)
received by the Custodian in form acceptable to it, from the Company, or any
Person duly authorized by the Company, by any of the following means:

 

(a)           in writing signed by any two (2) Authorized Persons (and delivered
by hand, by mail, by overnight courier or by telecopier);

 

(b)           by electronic mail from an Authorized Person;

 

(c)           in tested communication;

 

3

--------------------------------------------------------------------------------


 

(d)           in a communication utilizing access codes effected between electro
mechanical or electronic devices; or

 

(e)           such other means as may be agreed upon from time to time by the
Custodian and the party giving such instructions, including oral instructions.

 

“Reinvestment Earnings” has the meaning set forth in Section 3.6(b).

 

“Required Documents” means, for each Security as to which an Asset File is
delivered to the Document Custodian:

 

(a)           the related Document Checklist; and

 

(b)           such documents identified in the Document Checklist that may
include any Underlying Documents (but excluding any physical certificates
evidencing ownership of a Certificated Security).

 

“Securities” means, collectively, (i) the equity investments, including
investments in partnership and limited liability companies, acquired by the
Company and delivered to the Custodian by the Company from time to time during
the term of, and pursuant to the terms of, this Agreement and (ii) all dividends
in kind (e.g., non-cash dividends) from the investments described in clause (i).

 

“Securities Account” means the segregated trust account to be established at the
Custodian to which the Custodian shall deposit or credit and hold the Securities
(other than Uncertificated Securities) received by it pursuant to this
Agreement, which account shall be designated the “Prospect Capital Corporation
Securities Account.”

 

“Securities Custodian” means the Custodian when acting in the role of a
securities custodian hereunder.

 

“Securities Depository” means The Depository Trust Company and any other
clearing agency registered with the Securities and Exchange Commission under
Section 17A of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which acts as a system for the central handling of securities where all
securities of any particular class or series of an issuer deposited within the
system are treated as fungible and may be transferred or pledged by bookkeeping
entry without physical delivery of the securities.

 

“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities (including an Eligible Securities
Depository).

 

“Street Delivery Custom” means a custom of the United States securities market
to deliver securities which are being sold to the buying broker for examination
to determine that the securities are in proper form.

 

4

--------------------------------------------------------------------------------


 

“Street Name” means the form of registration in which the securities are held by
a broker who is delivering the securities to another broker for the purposes of
sale, it being an accepted custom in the United States securities industry that
a security in Street Name is in proper form for delivery to a buyer and that a
security may be re-registered by a buyer in the ordinary course.

 

“Trade Confirmation” means a confirmation to the Custodian from the Company of
the Company’s acquisition of a Security setting forth applicable information
with respect to such Security in any form as may be agreed to by, the Custodian
and the Company from time to time.

 

“UCC” shall have the meaning set forth in Section 3.3(a).

 

“Underlying Agreement” means, with respect to any Security, the limited
liability company agreement, subscription agreement or other document or
documents evidencing the Company’s investment in the related issuer.

 

“Underlying Documents” means, with respect to any Security for which the Company
delivers an Asset File to the Custodian, the documents listed on the Document
Checklist that may include the related Underlying Agreement together with any
other offering memorandums, purchase agreements, security documents, other
agreements, other ancillary documents, and instruments (including any
Certificated Security) executed or delivered in connection with the Company’s
investment in the issuer thereof, including a copy of the register evidencing
registration of the membership or equity interest of the Company on the books
and records of the applicable issuer.

 

“Uncertificated Security” means a Security that is not represented by a physical
certificate.

 

1.2          Construction.  In this Agreement unless the contrary intention
appears:

 

(a)                                 any reference to this Agreement or another
agreement or instrument refers to such agreement or instrument as the same may
be amended, modified or otherwise rewritten from time to time;

 

(b)                                 a reference to a statute, ordinance, code or
other law includes regulations and other instruments under it and
consolidations, amendments, re-enactments or replacements of any of them;

 

(c)                                  any term defined in the singular form may
be used in, and shall include, the plural with the same meaning, and vice versa;

 

(d)                                 a reference to a Person includes a reference
to the Person’s executors, successors and permitted assigns;

 

(e)                                  an agreement, representation or warranty in
favor of two or more Persons is for the benefit of them jointly and severally;

 

5

--------------------------------------------------------------------------------


 

(f)                                   an agreement, representation or warranty
on the part of two or more Persons binds them jointly and severally;

 

(g)                                  a reference to the term “including” means
“including, without limitation,” and

 

(h)                                 a reference to any accounting term is to be
interpreted in accordance with generally accepted principles and practices in
the United States, consistently applied, unless otherwise instructed by the
Company.

 

1.3          Headings.  Headings are inserted for convenience and do not affect
the interpretation of this Agreement.

 

2.                                      APPOINTMENT OF CUSTODIAN

 

2.1          Appointment and Acceptance.  The Company hereby appoints the
Custodian as custodian of all Securities and cash owned by the Company and
delivered to the Custodian by the Company from time to time during the period of
this Agreement, on the terms and conditions set forth in this Agreement (which
shall include any addendum hereto which is hereby incorporated herein and made a
part of this Agreement), and the Custodian hereby accepts such appointment and
agrees to perform the services and duties set forth in this Agreement with
respect to it, subject to and in accordance with the provisions hereof.  All
Required Documents and Securities in certificated form shall be maintained and
held on behalf of the Company by the Custodian in its vaults in accordance with
customary standards for such custody.

 

2.2          Instructions.  The Company agrees that it shall from time to time
provide, or cause to be provided, to the Custodian all necessary instructions
and information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder.

 

2.3          Company Responsible For Directions.  The Company is solely
responsible for directing the Custodian with respect to deposits to, withdrawals
from and transfers to or from the Account.  Without limiting the generality of
the foregoing, the Custodian has no responsibility for the Company’s compliance
with the 1940 Act, any restrictions, covenants, limitations or obligations to
which the Company may be subject or for which it may have obligations to
third-parties in respect of the Account, and the Custodian shall have no
liability for the application of any funds made at the direction of the
Company.  The Company shall be solely responsible for properly instructing all
applicable payors to make all appropriate payments to the Custodian for deposit
to the Account, and for properly instructing the Custodian with respect to the
allocation or application of all such deposits.

 

3.                                      DUTIES OF CUSTODIAN

 

3.1          Segregation.  All Securities and non-cash property held by the
Custodian, as applicable, for the account of the Company (other than Securities
maintained in a Securities Depository or Securities System) shall be physically
segregated from other

 

6

--------------------------------------------------------------------------------


 

Securities and non-cash property in the possession of the Custodian and shall be
identified as subject to this Agreement.

 

3.2          Securities Custody Account.  The Custodian shall open and maintain
in its trust department a segregated trust account in the name of the Company,
subject only to order of the Custodian, in which the Custodian shall enter and
carry, subject to Section 3.3(b), all Securities (other than Uncertificated
Securities) and other investment Uncertificated Securities of the Company which
are delivered to it in accordance with this Agreement.  For avoidance of doubt,
the Custodian shall not be required to credit or deposit Uncertificated
Securities in the Securities Account but shall instead maintain a register (in
book-entry form or in such other form as it shall deem necessary or desirable)
of such Uncertificated Securities, containing such information as the Company
and the Custodian may reasonably agree; provided that, with respect to such
Uncertificated Securities, all Required Documents shall be held in safekeeping
by the Document Custodian, individually segregated from the securities and
investments of any other person and marked so as to clearly identify them as the
property of the Company in a manner consistent with Rule 17f-1 under the 1940
Act and as set forth in this Agreement.

 

The Custodian shall have no power or authority to assign, hypothecate, pledge or
otherwise dispose of any such Securities and investments except pursuant to the
direction of the Company under terms of the Agreement.

 

3.3          Delivery of Cash and Securities to Custodian.

 

(a)                                 The Company shall deliver, or cause to be
delivered, to the Custodian all of the Company’s Securities, cash and other
investment assets, including (a) all payments of income, payments of principal
and capital distributions received by the Company with respect to such
Securities, cash or other assets owned by the Company at any time during the
period of this Agreement, and (b) all cash received by the Company for the
issuance, at any time during such period, of securities or in connection with a
borrowing by the Company, except as otherwise permitted by the 1940 Act. 
Required Documents shall be delivered to the Custodian in its role as, and at
the address identified for, the Document Custodian; provided that physical
certificates representing a Security shall be delivered to the Securities
Custodian.  Except to the extent otherwise expressly provided herein, delivery
of Securities constituting Certificated Securities to the Custodian shall be in
Street Name or the name of the Company or its nominee (or other good delivery
form). The Custodian shall not be responsible for such Securities, cash or other
assets until actually delivered to, and received by it.  With respect to
Securities (other than Uncertificated Securities and assets in the nature of
“general intangibles” (as hereinafter defined)) held by the Custodian in its
capacity as a “securities intermediary” (as defined in Section 8-102 of the
Uniform Commercial Code as in effect in the State of New York (the “UCC”)), the
Custodian shall be obligated to exercise due care in accordance with reasonable
commercial standards in discharging its duties as a securities intermediary to
obtain and maintain such Securities.  A Security will be deemed

 

7

--------------------------------------------------------------------------------


 

to be “delivered” to the Custodian when the Company delivers such Security in
the following manner: (i) if such Security is a Certificated Security or an
instrument (other than a Security held in a Securities System), then in physical
certificated form in the name of the Company or its nominee, (ii) if such
Security is an Uncertificated Security or in the form of uncertificated share(s)
or other interest (other than a Security held in a Securities System), then
delivery of confirmation statements which identify such shares or interests as
being recorded in the name of the Company or its nominee, (iii) if such Security
is held in a Securities System or maintained in one or more omnibus accounts at
the Custodian, its agents or sub-custodians, then delivery of confirmation that
such Security is held in the Securities System or maintained through one or more
omnibus accounts in the name of the Custodian (or its nominee) who shall
identify the same on its books and records as held for the account of the
Company, or (iv) in such other good delivery form that may be agreed to by the
Custodian from time to time.

 

(b)                                 (i)                                     In
connection with its acquisition of a Security constituting an Uncertificated
Security, the Company shall deliver or cause to be delivered to the Custodian
(in its roles as, and at the address identified for, the Custodian and Document
Custodian) a properly completed Trade Confirmation containing such information
in respect of such Security as the Custodian may reasonably require in order to
enable the Custodian to perform its duties hereunder in respect of such Security
and on which the Custodian may conclusively rely without further inquiry or
investigation, in such form and format as the Custodian reasonably may require,
and shall deliver to the Document Custodian (in its role as, and at the address
identified for, the Document Custodian) the Required Documents, including the
Document Checklist.

 

(ii)                                  Notwithstanding anything herein to the
contrary, delivery of Securities acquired by the Company in the form of
Uncertificated Securities or Participations or which are otherwise not evidenced
by a “security” or “instrument” as defined in Section 8-102 and Section
9-102(a)(47) of the UCC), respectively, shall be made by delivery to the
Document Custodian of (i) in the case of an Uncertificated Security, a copy of
the register of the underlying issuer of such interest evidencing registration
of such equity interest on the books and records of the applicable issuer to the
name of the Company (or its nominee) or a copy (which may be a facsimile copy)
of an assignment agreement in favor of the Company as assignee, as identified on
the Document Checklist and (ii) in the case of a Participation, a copy of the
related participation agreement or limited liability agreement identifying the
Company as participant or owner of such interest.  Any duty on the part of the
Custodian with respect to the custody of such Securities shall be limited to the
exercise of reasonable care by the Custodian in the physical custody of any such
Required Documents delivered to it, and any related instrument, security,

 

8

--------------------------------------------------------------------------------

 

participation agreement, assignment agreement and/or other agreements or
documents, if any (collectively, “Financing Documents”), that may be delivered
to it.  Nothing herein shall require the Custodian to credit to the Securities
Account or to treat as a financial asset (within the meaning of
Section 8-102(a)(9) of the UCC) any Security that is not represented by a
physical share certificate or an asset in the nature of a general intangible (as
defined in Section 9-102(a)(42) of the UCC) or uncertificated security (within
the meaning of Section 8-102(18) of the UCC)  or to “maintain” a sufficient
quantity thereof.

 

(iii)                               The Custodian may assume the genuineness of
any such Financing Document it may receive and the genuineness and due authority
of any signatures appearing thereon, and shall be entitled to assume that each
such Financing Document it may receive is what it purports to be. If an original
“security” or “instrument” as defined in Section 8-102 and Section 9-102(a)(47)
of the UCC, respectively, is or shall be or become available with respect to any
Security to be held by the Custodian under this Agreement, it shall be the sole
responsibility of the Company to make or cause delivery thereof to the Document
Custodian, and the Custodian shall not be under any obligation at any time to
determine whether any such original security or instrument has been or is
required to be issued or made available in respect of any Security or to compel
or cause delivery thereof to the Custodian.

 

(iv)                              Contemporaneously with the acquisition of any
Security, the Company shall (A) take all actions necessary for the Company to
acquire good title to such Security; and (B) take all actions as may be
necessary (including appropriate payment notices and instructions to issuers,
agents or other applicable paying agents) to cause (x) all payments in respect
of the Security to be made to the Custodian and (y) all notices, solicitations
and other communications in respect of such Security to be directed to the
Company.  The Custodian shall have no liability for any delay or failure on the
part of the Company to provide necessary information to the Custodian, or for
any inaccuracy therein or incompleteness thereof, or for any delay or failure on
the part of the Company to give such effective payment instruction to the
applicable issuer, its agents and other paying agents.  With respect to each
such Security, the Custodian shall be entitled to rely on any information and
notices it may receive from time to time from the related issuer, agent, obligor
or similar party with respect to the related Security, or from the Company, and
shall be entitled to update its records (as it may deem necessary or
appropriate) on the basis of such information or notices received, without any
obligation on its part independently to verify, investigate or recalculate such
information.

 

9

--------------------------------------------------------------------------------


 

3.4          Release of Securities.

 

(a)                                 The Custodian shall release and deliver, or
direct its agents or sub-custodian to release and deliver, as the case may be,
Securities or Required Documents of the Company held by the Custodian, its
agents or its sub-custodian from time to time upon receipt of Proper
Instructions (which shall, among other things, specify the Securities or
Required Documents to be released, with such delivery and other information as
may be necessary to enable the Custodian to perform), which may be standing
instructions (in form acceptable to the Custodian), in the following cases:

 

(i)                                     upon sale of such Securities by or on
behalf of the Company, and such sale may, unless and except to the extent
otherwise directed by Proper Instructions, be carried out by the Custodian:

 

(A)                                 in accordance with the customary or
established practices and procedures in the jurisdiction or market where the
transactions occur, including delivery to the purchaser thereof or to a dealer
therefor (or an agent of such purchaser or dealer) against expectation of
receiving later payment; or

 

(B)                                 in the case of a sale effected through a
Securities System, in accordance with the rules governing the operations of the
Securities System;

 

(ii)                                  upon the receipt of payment in connection
with any repurchase agreement related to such Securities;

 

(iii)                               to a depositary agent in connection with
tender or other similar offers for such Securities;

 

(iv)                              to the issuer thereof, or its agent, when such
Securities are called, redeemed, retired or otherwise become payable (unless
otherwise directed by Proper Instructions, the cash or other consideration is to
be delivered to the Custodian, its agents or its sub-custodian);

 

(v)                                 to an issuer thereof, or its agent, for
transfer into the name of the Custodian or of any nominee of the Custodian or
into the name of any of its agents or sub-custodian or their nominees, or for
exchange for a different number of bonds, certificates or other evidence
representing the same aggregate face amount or number of units;

 

(vi)                              to brokers, clearing banks or other clearing
agents for examination in accordance with the Street Delivery Custom;

 

(vii)                           for exchange or conversion pursuant to any plan
of merger, consolidation, recapitalization, reorganization or readjustment of
the securities of the issuer of such Securities, or pursuant to any deposit
agreement (unless

 

10

--------------------------------------------------------------------------------


 

otherwise directed by Proper Instructions, the new securities and cash, if any,
are to be delivered to the Custodian, its agents or its sub-custodian);

 

(viii)                        in the case of warrants, rights or similar
securities, the surrender thereof in the exercise of such warrants, rights or
similar securities or the surrender of interim receipts or temporary securities
for definitive securities (unless otherwise directed by Proper Instructions, the
new securities and cash, if any, are to be delivered to the Custodian, its
agents or its sub-custodian); and/or

 

(ix)                              for any other purpose, but only upon receipt
of Proper Instructions and an officer’s certificate signed by an officer of the
Company (which officer shall not have been any Authorized Person providing the
Proper Instructions) stating (i) the specified securities to be delivered,
(ii) the purpose for such delivery, (iii) that such purpose is a proper
corporate purpose and (iv) naming the person or persons to whom delivery of such
Securities shall be made, and attaching a certified copy of a resolution of the
board of directors of the Company or an authorized committee thereof approving
the delivery of such Proper Instructions.

 

3.5          Registration of Securities.  Securities held by the Custodian, its
agents or its sub-custodian (other than bearer securities, securities held in a
Securities System or Securities that are Uncertificated Securities or
Participations) shall be registered in the name of the Company or its nominee;
or, at the option of the Custodian (if the Custodian determines it cannot hold
such security in the name of the Company), in the name of the Custodian or in
the name of any nominee of the Custodian, or in the name of its agents or its
sub-custodian or their nominees; or, if directed by the Company by Proper
Instruction, may be maintained in Street Name. The Custodian, its agents and its
sub-custodian shall not be obliged to accept Securities on behalf of the Company
under the terms of this Agreement unless such Securities are in Street Name or
other good deliverable form.

 

3.6          Bank Accounts, and Management of Cash.

 

(a)                                 Proceeds and other cash received by the
Custodian from time to time shall be deposited or credited to the Cash Account. 
All amounts deposited or credited to the Cash Account shall be subject to
clearance and receipt of final payment by the Custodian.

 

(b)                                 Amounts held in the Cash Account from time
to time may be invested in Eligible Investments pursuant to specific written
Proper Instructions (which may be standing instructions) received by the
Custodian from any two (2) Authorized Persons acting on behalf of the Company.
Such investments shall be subject to availability and the Custodian’s then
applicable transaction charges (which shall be at the Company’s expense). The
Custodian shall have no liability for any loss incurred on any such investment.
Absent receipt of such written instruction from the Company, the Custodian shall
have no obligation to invest (or otherwise pay

 

11

--------------------------------------------------------------------------------


 

interest on) amounts on deposit in the Cash Account. In no instance will the
Custodian have any obligation to provide investment advice to the Company. Any
earnings from such investment of amounts held in the Cash Account from time to
time (collectively, “Reinvestment Earnings”) shall be redeposited in the Cash
Account (and may be reinvested at the written direction of the Company).

 

(c)                                  In the event that the Company shall at any
time request a withdrawal of amounts from the Cash Account, the Custodian shall
be entitled to liquidate, and shall have no liability for any loss incurred as a
result of the liquidation of, any investment of the funds credited to such
account as needed to provide necessary liquidity.

 

(d)                                 The Company acknowledges that cash deposited
or invested with any bank (including the bank acting as Custodian) may make a
margin or generate banking income for which such bank shall not be required to
account to the Company.

 

3.7          Foreign Exchange.

 

(a)                                 Upon the receipt of Proper Instructions, the
Custodian, its agents or its sub-custodian may (but shall not be obligated to)
enter into all types of contracts for foreign exchange on behalf of the Company,
upon terms acceptable to the Custodian and the Company (in each case at the
Company’s expense), including transactions entered into with the Custodian, its
sub-custodian or any affiliates of the Custodian or the sub-custodian. The
Custodian shall have no liability for any losses incurred in or resulting from
the rates obtained in such foreign exchange transactions; and absent specific
Proper Instructions, the Custodian shall not be deemed to have any duty to carry
out any foreign exchange on behalf of the Company. The Custodian shall be
entitled at all times to comply with any legal or regulatory requirements
applicable to currency or foreign exchange transactions.

 

(b)                                 The Company acknowledges that the Custodian,
any sub-custodian or any affiliates of the Custodian or any sub-custodian,
involved in any such foreign exchange transactions may make a margin or generate
banking income from foreign exchange transactions entered into pursuant to this
Section for which they shall not be required to account to the Company.

 

3.8          Collection of Income.  The Custodian, its agents or its
sub-custodian shall use reasonable efforts to collect on a timely basis all
income and other payments with respect to the Securities held hereunder to which
the Company shall be entitled, to the extent consistent with usual custom in the
securities custodian business in the United States. Such efforts shall include
collection of interest income, dividends and other payments with respect to
registered domestic securities if, on the record date with respect to the date
of payment by the issuer, the Security is registered in the name of the
Custodian or its nominee (or in the name of its agent or sub-custodian, or their
nominees); and interest income, dividends and other payments with respect to
bearer domestic securities if, on the date of payment by the issuer, such
Securities are held by the Custodian or its sub-custodian or agent; provided,
however, that in the case of Securities held in Street Name,

 

12

--------------------------------------------------------------------------------


 

the Custodian shall use commercially reasonable efforts only to timely collect
income. In no event shall the Custodian’s agreement herein to collect income be
construed to obligate the Custodian to commence, undertake or prosecute any
legal proceedings.

 

3.9          Payment of Moneys.  Upon receipt of Proper Instructions, which may
be standing instructions, the Custodian shall pay out from the Cash Account (or
remit to its agents or its sub-custodian, and direct them to pay out) moneys of
the Company on deposit therein in the following cases:

 

(a)                                 upon the purchase of Securities for the
Company pursuant to such Proper Instruction; and such purchase may, unless and
except to the extent otherwise directed by Proper Instructions, be carried out
by the Custodian:

 

(i)            in accordance with the customary or established practices and
procedures in the jurisdiction or market where the transactions occur, including
delivering money to the seller thereof or to a dealer therefor (or any agent for
such seller or dealer) against expectation of receiving later delivery of such
securities; or

 

(ii)           in the case of a purchase effected through a Securities System,
in accordance with the rules governing the operation of such Securities System;

 

(b)                                 for the purchase or sale of foreign exchange
or foreign exchange agreements for the account of the Company, including
transactions executed with or through the Custodian, its agents or its
sub-custodian, as contemplated by Section 3.8 above;

 

(i)                                     in payment of the price of securities of
by the Company repurchased in open market purchases, tender offers or any other
Company repurchase program; and

 

(ii)                                  for any other purpose directed by the
Company, but only upon receipt of Proper Instructions specifying the amount of
such payment, and naming the Person or Persons to whom such payment is to be
made.

 

3.10        Proxies. The Custodian will, with respect to the Securities held
hereunder, use reasonable efforts to cause to be promptly executed by the
registered holder of such Securities proxies received by the Custodian from its
agents or its sub-custodian or from issuers of the Securities being held for the
Company, without indication of the manner in which such proxies are to be voted,
and upon receipt of Proper Instructions shall promptly deliver to the applicable
issuer such proxies relating to such Securities. In the absence of such Proper
Instructions, or in the event that such Proper Instructions are not received in
a timely fashion, except to the extent otherwise expressly provided herein, the
Custodian shall be under no duty to act with regard to such proxies. 
Notwithstanding the above, neither Custodian nor any nominee of Custodian shall
vote any of the Securities held hereunder by or for the account of the Company,
except in accordance with Proper Instructions.

 

13

--------------------------------------------------------------------------------


 

3.11        Communications Relating to Securities.  The Custodian shall transmit
promptly to the Company all written information (including proxies, proxy
soliciting materials, notices, pendency of calls and maturities of Securities
and expirations of rights in connection therewith) received by the Custodian,
from its agents or its sub-custodian or from issuers of the Securities being
held for the Company. The Custodian shall have no obligation or duty to exercise
any right or power, or otherwise to preserve rights, in or under any Securities
unless and except to the extent it has received timely Proper Instruction from
the Company in accordance with the next sentence. The Custodian will not be
liable for any untimely exercise of any right or power in connection with
Securities at any time held by the Custodian, its agents or sub-custodian
unless:

 

(i)                                     the Custodian has received Proper
Instructions with regard to the exercise of any such right or power; and

 

(ii)                                  the Custodian, or its agents or
sub-custodian are in actual possession of such Securities,

 

in each case, at least three (3) Business Days prior to the date on which such
right or power is to be exercised. It will be the responsibility of the Company
to notify the Custodian of the Person to whom such communications must be
forwarded under this Section.

 

3.12        Records.  The Custodian shall create and maintain complete and
accurate records relating to its activities under this Agreement with respect to
the Securities, cash or other property held for the Company under this
Agreement, with particular attention to Section 31 of the 1940 Act, and
Rules 31a-1 and 31a-2 thereunder. To the extent that the Custodian, in its sole
opinion, is able to do so, the Custodian shall provide assistance to the Company
(at the Company’s reasonable request made from time to time) by providing
sub-certifications regarding certain of its services performed hereunder to the
Company in connection with the Company’s certification requirements pursuant to
the Sarbanes-Oxley Act of 2002, as amended. All such records shall be the
property of the Company and shall at all times during the regular business hours
of the Custodian be open for inspection by duly authorized officers, employees
or agents of the Company (including its independent public accountants) and
employees and agents of the Securities and Exchange Commission, upon reasonable
request and prior notice and at the Company’s expense. The Custodian shall, at
the Company’s request, supply the Company with a tabulation of Securities owned
by the Company and held by the Custodian and shall, when requested to do so by
the Company and for such compensation as shall be agreed upon between the
Company and the Custodian, include, to the extent applicable, the certificate
numbers in such tabulations, to the extent such information is available to the
Custodian.

 

4.                                      REPORTING

 

(a)                                 The Custodian shall render to the Company a
monthly report of (i) all deposits to and withdrawals from the Cash Account
during the month, and the outstanding

 

14

--------------------------------------------------------------------------------


 

balance (as of the last day of the preceding monthly report and as of the last
day of the subject month), (ii) an itemized statement of the Securities held
pursuant to this Agreement as of the end of each month, all transactions in the
Securities during the month, as well as a list of all Securities transactions
that remain unsettled at that time, and (iii) such other matters as the parties
may agree from time to time.

 

(b)                                 For each Business Day, the Custodian shall
render to the Company a daily report of (i) all deposits to and withdrawals from
the Cash Account for such Business Day and the outstanding balance as of the end
of such Business Day, and (ii) a report of settled trades of Securities for such
Business Day.

 

(c)                                  The Custodian shall have no duty or
obligation to undertake any market valuation of the Securities under any
circumstance.

 

(d)                                 The Custodian shall provide the Company,
promptly upon request, with such reports as are reasonably available to it and
as the Company may reasonably request from time to time, concerning (i) the
internal accounting controls, including procedures for safeguarding securities,
which are employed by the Custodian or any Foreign Sub-custodian appointed
pursuant to Section 6.1 and (ii) the financial strength of the Custodian or any
Foreign Sub-custodian appointed pursuant to Section 6.1.

 

5.                                      DEPOSIT IN U.S. SECURITIES SYSTEMS

 

The Custodian may deposit and/or maintain Securities in a Securities System
within the United States in accordance with applicable Federal Reserve Board and
Securities and Exchange Commission rules and regulations, including Rule 17f-4
under the 1940 Act, and subject to the following provisions:

 

(a)                                 The Custodian may keep domestic Securities
in a U.S. Securities System; provided that such Securities are represented in an
account of the Custodian in the U.S. Securities System which shall not include
any assets of the Custodian other than assets held by it as a fiduciary,
custodian or otherwise for customers;

 

(b)                                 The records of the Custodian with respect to
Securities which are maintained in a U.S. Securities System shall identify by
book-entry those Securities belonging to the Company;

 

(c)                                  The Custodian shall provide to the Company
copies of all notices received from a U.S. Securities System of transfers of
Securities for the account of the Company; and

 

(d)                                 Anything to the contrary in this Agreement
notwithstanding, the Custodian shall not be liable to the Company for any direct
loss, damage, cost, expense, liability or claim to the Company resulting from
use of any U.S. Securities System (other than to the extent resulting from the
gross negligence, misfeasance or misconduct

 

15

--------------------------------------------------------------------------------


 

of the Custodian itself, or from failure of the Custodian to enforce effectively
such rights as it may have against a U.S. Securities System).

 

6.                                      SECURITIES HELD OUTSIDE OF THE UNITED
STATES

 

6.1          Appointment of Foreign Sub-custodian.  The Company hereby
authorizes and instructs the Custodian in its sole discretion to employ one or
more Foreign Sub-custodians to act as Eligible Securities Depositories or as
sub-custodian to hold the Securities and other assets of the Company maintained
outside the United States, subject to the Company’s approval in accordance with
this Section.  If the Custodian wishes to appoint a Foreign Sub-custodian to
hold property of the Company subject to this Agreement, it will so notify the
Company and provide it with information reasonably necessary to determine any
such new Foreign Sub-custodian’s eligibility under Rule 17f-5 under the 1940
Act, including a copy of the proposed agreement with such Foreign Sub-custodian.
The Company shall at the meeting of its board of directors next following
receipt of such notice and information give a written approval or disapproval of
the proposed action.

 

6.2          Assets to be Held.  The Custodian shall limit the Securities and
other assets maintained in the custody of the Foreign Sub-custodian to:
(a) Foreign Securities and (b) cash and cash equivalents in such amounts as the
Company (through Proper Instructions) may determine to be reasonably necessary
to effect the Company’s transactions in such investments.

 

6.3          Omnibus Accounts.  The Custodian may hold Foreign Securities and
related Proceeds with one or more Foreign Sub-custodians or Eligible Securities
Depositories in each case in a single account with such Sub-custodian or
Securities Depository that is identified as belonging to the Custodian for the
benefit of its customers; provided however, that the records of the Custodian
with respect to Securities and related Proceeds which are property of the
Company maintained in such account(s) shall identify by book-entry those
Securities and other property as belonging to the Company

 

6.4          Reports Concerning Foreign Sub-custodian.  The Custodian will
supply to the Company, upon request from time to time, statements in respect of
the Securities held by Foreign Sub-custodians or Eligible Securities
Depositories, including an identification of the Foreign Sub-custodians and
Eligible Securities Depositories having physical possession of the Foreign
Securities.

 

6.5          Transactions in Foreign Custody Account.  Notwithstanding any
provision of this Agreement to the contrary, settlement and payment for
Securities received by a Foreign Intermediary for the account of the Company may
be effected in accordance with the customary established securities trading or
securities processing practices and procedures in the jurisdiction or market in
which the transaction occurs, including delivering securities to the purchaser
thereof or to a dealer therefor (or an agent for such purchaser or dealer)
against a receipt with the expectation of receiving later payment for such
securities from such purchaser or dealer.

 

16

--------------------------------------------------------------------------------


 

6.6          Foreign Sub-custodian.  Each contract or agreement pursuant to
which the Custodian employs a Foreign Sub-custodian shall include provisions
that provide: (i) for indemnification or insurance arrangements (or any
combination of the foregoing) such that the Company will be adequately protected
against the risk of loss of assets held in accordance with such contract;
(ii) that the Company’s assets will not be subject to any right, charge,
security interest, lien or claim of any kind in favor of the Sub-custodian or
its creditors (except a claim of payment for their safe custody or
administration) or, in the case of cash deposits, liens or rights in favor of
creditors of the Sub-custodian arising under bankruptcy, insolvency, or similar
laws; (iii) that beneficial ownership for the Company’s assets will be freely
transferable without the payment of money or value other than for safe custody
or administration; (iv) that adequate records will be maintained identifying the
assets as belonging to the Company or as being held by a third party for the
benefit of the Company; (v) that the Company’s independent public accountants
will be given access to those records or confirmation of the contents of those
records; and (vi) that the Company will receive periodic reports with respect to
the safekeeping of the Company’s assets, including notification of any transfer
to or from a Company’s account or a third party account containing assets held
for the benefit of the Company. Such contract may contain, in lieu of any or all
of the provisions specified above, such other provisions that the Custodian
determines will provide, in their entirety, the same or a greater level of care
and protection for Company assets as the specified provisions, in their
entirety.

 

6.7          Custodian’s Responsibility for Foreign Sub-custodian.

 

(a)                                 With respect to its responsibilities under
this Section 6, the Custodian agrees to exercise reasonable care, prudence and
diligence such as a person having responsibility for the safekeeping of property
of the Company would exercise. The Custodian further agrees that the Foreign
Securities will be subject to reasonable care, based on the standards applicable
to the Custodian in the relevant market, if maintained with each Foreign
Sub-custodian, after considering all factors relevant to the safekeeping of such
assets, including: (i) the Foreign Sub-custodian’s practices, procedures, and
internal controls, including the physical protections available for certificated
securities (if applicable), the method of keeping custodial records, and the
security and data protection practices; (ii) whether the Foreign Sub-custodian
has the requisite financial strength to provide reasonable care for Company
assets; (iii) the Foreign Sub-custodian’s general reputation and standing and,
in the case of Eligible Securities Depository, the Eligible Securities
Depository’s operating history and number of participants; and (iv) whether the
Company will have jurisdiction over and be able to enforce judgments against the
Foreign Sub-custodian, such as by virtue of the existence of any offices of the
Foreign Sub-custodian in the United States or the Sub-custodian’s consent to
service of process in the United States.

 

(b)                                 At the end of each calendar quarter or at
such other times as the Company’s board of directors deems reasonable and
appropriate based on the circumstances of the Company’s foreign custody
arrangements, the Custodian shall provide written

 

17

--------------------------------------------------------------------------------


 

reports notifying the board of directors of the Company as to of the placement
of the Foreign Securities and cash of the Company with a particular Foreign
Sub-custodian and of any material changes in the Company’s foreign custody
arrangements. The Custodian shall promptly take such steps as may be required to
withdraw assets of the Company from any Foreign Sub-custodian that has ceased to
meet the requirements of Rule 17f-5 under the 1940 Act.

 

(c)                                  The Custodian shall establish a system to
monitor the appropriateness of maintaining the Company’s assets with a
particular Foreign Sub-custodian and the performance of the contract governing
the Company’s arrangements with such Foreign Sub-custodian.  To the extent the
Custodian holds Foreign Securities and related Proceeds with one or more
Eligible Securities Depositories, the Custodian shall provide the Company with
an analysis of the custody risks associated with maintaining assets with such
Eligible Securities Depository and shall monitor such custody risks on a
continuing basis and promptly notify the Company of any material change in these
risks.  The Custodian agrees to exercise reasonable care, prudence and diligence
in performing its obligations under this clause (c).  If the Custodian
determines that a custody arrangement with an Eligible Securities Depository no
longer meets the requirements of this Section, the Company’s Foreign Securities
must be withdrawn from such depository as soon as reasonably practicable.

 

(d)                                 The Custodian’s responsibility with respect
to the selection or appointment of a Foreign Sub-custodian shall be limited to a
duty to exercise reasonable care in the selection or retention of such Foreign
Intermediaries in light of prevailing settlement and securities handling
practices, procedures and controls in the relevant market. With respect to any
costs, expenses, damages, liabilities, or claims (including attorneys’ and
accountants’ fees) incurred as a result of the acts or the failure to act by any
Foreign Sub-custodian, the Custodian shall take reasonable action to recover
such costs, expenses, damages, liabilities, or claims from such Foreign
Sub-custodian; provided that the Custodian’s sole liability in that regard shall
be limited to amounts actually received by it from such Foreign Intermediaries
(exclusive of related costs and expenses incurred by the Custodian). The
Custodian shall have no responsibility for any act or omission (or the
insolvency of) any Securities System (including an Eligible Securities
Depository). In the event the Company incurs a loss due to the negligence,
willful misconduct, or insolvency of a Securities System (including an Eligible
Securities Depository), the Custodian shall make reasonable endeavors, in its
discretion, to seek recovery from the Eligible Securities Depository.

 

7.                                      CERTAIN GENERAL TERMS

 

7.1          No Duty to Examine Underlying Instruments.  Nothing herein shall
obligate the Custodian to review or examine the terms of any underlying limited
liability company agreement, stock or share certificate, share registrar,
instrument, subscription agreement, limited partnership agreement or other
similar agreement or document evidencing or

 

18

--------------------------------------------------------------------------------

 

governing any Security to determine the validity, sufficiency, marketability or
enforceability of any Security (and shall have no responsibility for the
genuineness or completeness thereof), or otherwise.

 

7.2                               Resolution of Discrepancies.  In the event of
any discrepancy between the information set forth in any report provided by the
Custodian to the Company and any information contained in the books or records
of the Company, the Company shall promptly notify the Custodian thereof and the
parties shall cooperate to diligently resolve the discrepancy.

 

7.3                               Improper Instructions.  Notwithstanding
anything herein to the contrary, the Custodian shall not be obligated to take
any action (or forebear from taking any action), which it reasonably determines
to be contrary to the terms of this Agreement or applicable law.  In no instance
shall the Custodian be obligated to provide services on any day that is not a
Business Day.

 

7.4                               Proper Instructions.

 

(a)                                 The Company will give a notice to the
Custodian, in form acceptable to the Custodian, specifying the names and
specimen signatures of persons authorized to give Proper Instructions
(collectively, “Authorized Persons” and each is an “Authorized Person”), which
notice shall be signed by any two (2) Authorized Persons previously certified to
the Custodian.  The Custodian shall be entitled to rely upon the identity and
authority of such persons until it receives written notice from any two (2)
Authorized Persons of the Company to the contrary.  The initial Authorized
Persons are set forth on Schedule A attached hereto and made a part hereof (as
such Schedule A may be modified from time to time by written notice from the
Company to the Custodian); and the Company hereby represents and warrants that
the true and accurate specimen signatures of such initial Authorized Persons are
set forth on Schedule A.

 

(b)                                 The Custodian shall have no responsibility
or liability to the Company (or any other person or entity), and shall be
indemnified and held harmless by the Company, in the event that a subsequent
written confirmation of an oral instruction fails to conform to the oral
instructions received by the Custodian.  The Custodian shall not have an
obligation to act in accordance with purported instructions to the extent that
they conflict with applicable law or regulations, local market practice or the
Custodian’s operating policies and practices.  The Custodian shall not be liable
for any loss resulting from a delay while it obtains clarification of any Proper
Instructions.

 

7.5                               Actions Permitted Without Express Authority. 
The Custodian may, at its discretion, without express authority from the
Company:

 

(a)                                 surrender Securities in temporary form for
Securities in definitive form;

 

(b)                                 endorse for collection cheques, drafts and
other negotiable instruments; and

 

19

--------------------------------------------------------------------------------


 

(c)                                  in general attend to all nondiscretionary
details in connection with the sale, exchange, substitution, purchase, transfer
and other dealings with the securities and property of the Company.

 

7.6                               Evidence of Authority.  The Custodian shall be
protected in acting upon any instructions, notice, request, consent,
certificate, instrument or paper reasonably believed by it to be genuine and to
have been properly executed or otherwise given by or on behalf of the Company by
any two (2) Authorized Persons.  The Custodian may receive and accept a
certificate signed by any two (2) Authorized Persons as conclusive evidence of:

 

(a)                                 the authority of any person to act in
accordance with such certificate; or

 

(b)                                 any determination or action by the Company
as described in such certificate,

 

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from any two (2) Authorized
Persons of the Company.

 

7.7                               Receipt of Communications.  Any communication
received by the Custodian on a day which is not a Business Day or after 3:30
p.m., Eastern time (or such other time as is agreed by the Company and the
Custodian from time to time), on a Business Day will be deemed to have been
received on the next Business Day (but in the case of communications so received
after 3:30 p.m., Eastern time, on a Business Day the Custodian will use its best
efforts to process such communications as soon as possible after receipt).

 

8.                                      COMPENSATION OF CUSTODIAN

 

8.1                               Fees.  The Custodian shall be entitled to
compensation for its services as set forth in Schedule B.

 

8.2                               Expenses.  The Company agrees to pay or
reimburse to the Custodian upon its request from time to time all reasonable and
documented out-of-pocket costs, disbursements, advances, and expenses (including
reasonable and documented fees and expenses of external legal counsel) incurred,
and any disbursements and advances made (including any Account overdraft
resulting from any settlement or assumed settlement, provisional credit,
chargeback, returned deposit item, reclaimed payment or claw-back, or the like),
in connection with the transactions contemplated hereby or the administration of
this Agreement or performance by the Custodian of its duties and services under
this Agreement, from time to time (including costs and expenses of any action
deemed necessary by the Custodian to collect any amounts owing to it under this
Agreement).

 

9.                                      RESPONSIBILITY OF CUSTODIAN

 

9.1                               General Duties.  The Custodian shall have no
duties, obligations or responsibilities under this Agreement or with respect to
the Securities or Proceeds except for such duties as are expressly and
specifically set forth in this Agreement, and the

 

20

--------------------------------------------------------------------------------


 

duties and obligations of the Custodian shall be determined solely by the
express provisions of this Agreement.  No implied duties, obligations or
responsibilities shall be read into this Agreement against, or on the part of,
the Custodian.

 

9.2                               Instructions.

 

(a)                                 The Custodian shall be entitled to refrain
from taking any action unless it has such instruction (in the form of Proper
Instructions) from the Company as it reasonably deems necessary, and shall be
entitled to require, upon notice to the Company, that Proper Instructions to it
be in writing.  The Custodian shall have no liability for any action (or
forbearance from action) taken pursuant to the Proper Instruction of the
Company.

 

(b)                                 Whenever the Custodian is entitled or
required to receive or obtain any communications or information pursuant to or
as contemplated by this Agreement, it shall be entitled to receive the same in
writing, in form, content and medium reasonably acceptable to it and otherwise
in accordance with any applicable terms of this Agreement; and whenever any
report or other information is required to be produced or distributed by the
Custodian it shall be in form, content and medium reasonably acceptable to it
and the Company and otherwise in accordance with any applicable terms of this
Agreement.

 

9.3                               General Standards of Care.  Notwithstanding
any terms herein contained to the contrary, the acceptance by the Custodian of
its appointment hereunder is expressly subject to the following terms, which
shall govern and apply to each of the terms and provisions of this Agreement
(whether or not so stated therein):

 

(a)                                 The Custodian may rely on (and shall be
protected in acting or refraining from acting in reliance upon) any written
notice, instruction, statement, certificate, request, waiver, consent, opinion,
report, receipt or other paper or document furnished to it (including any of the
foregoing provided to it by telecopier or electronic means), not only as to its
due execution and validity, but also as to the truth and accuracy of any
information therein contained, which it in good faith believes to be genuine and
signed or presented by the proper person (which in the case of any instruction
from or on behalf of the Company shall be any two (2) Authorized Persons); and
the Custodian shall be entitled to presume the genuineness and due authority of
any signature appearing thereon.  The Custodian shall not be bound to make any
independent investigation into the facts or matters stated in any such notice,
instruction, statement, certificate, request, waiver, consent, opinion, report,
receipt or other paper or document; provided, however, that, if the form thereof
is specifically prescribed by the terms of this Agreement, the Custodian shall
examine the same to determine whether it substantially conforms on its face to
such requirements hereof.

 

(b)                                 Neither the Custodian nor any of its
directors, officers or employees shall be liable to anyone for any error of
judgment, or for any act done or step taken or

 

21

--------------------------------------------------------------------------------


 

omitted to be taken by it (or any of its directors, officers of employees), or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, unless such action or inaction constitutes gross
negligence, willful misconduct or bad faith on its part and in breach of the
terms of this Agreement.  The Custodian shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within powers conferred
upon it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action.  Except as otherwise
expressly provided herein, the Custodian shall not be under any obligation at
any time to ascertain whether the Company is in compliance with the 1940 Act,
the regulations thereunder, or the Company’s investment objectives and policies
then in effect.

 

(c)                                  In no event shall the Custodian be liable
for any indirect, special or consequential damages (including lost profits)
whether or not it has been advised of the likelihood of such damages.

 

(d)                                 The Custodian may consult with, and obtain
advice from, legal counsel selected in good faith with respect to any question
as to any of the provisions hereof or its duties hereunder, or any matter
relating hereto, and the written opinion or advice of such counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by the Custodian in good faith in accordance with the
opinion and directions of such counsel; the reasonable cost of such services
shall be reimbursed pursuant to Section 8.2 above.

 

(e)                                  The Custodian shall not be deemed to have
notice of any fact, claim or demand with respect hereto unless actually known by
an employee working in its Corporate Trust Services group and charged with
responsibility for administering this Agreement or unless received (and then
only to the extent received) in writing by the Custodian at the applicable
address(es) as set forth in Section 15 and specifically referencing this
Agreement.

 

(f)                                   No provision of this Agreement shall
require the Custodian to expend or risk its own funds, or to take any action (or
forbear from action) hereunder which might in its judgment involve any expense
or any financial or other liability unless it shall be furnished with acceptable
indemnification.  Nothing herein shall obligate the Custodian to commence,
prosecute or defend legal proceedings in any instance, whether on behalf of the
Company or on its own behalf or otherwise, with respect to any matter arising
hereunder, or relating to this Agreement or the services contemplated hereby.

 

(g)                                  The permissive right of the Custodian to
take any action hereunder shall not be construed as duty.

 

(h)                                 The Custodian may act or exercise its duties
or powers hereunder through agents, subcustodians, or attorneys, and the
Custodian shall not be liable or responsible

 

22

--------------------------------------------------------------------------------


 

for the actions or omissions of any such agent, subcustodian or attorney (i)
appointed with the Company’s prior written consent specifically acknowledging
such limitation of liability and (ii) maintained with reasonable due care.

 

(i)                                     All indemnifications contained in this
Agreement in favor of the Custodian shall survive the termination of this
Agreement.

 

9.4                               Indemnification; Custodian’s Lien.

 

(a)                                 The Company shall and does hereby indemnify
and hold harmless each of the Custodian, and any Foreign Sub-custodian appointed
pursuant to Section 6.1 above, for and from any and all costs and expenses
(including reasonable attorney’s fees and expenses), and any and all losses,
damages, claims and liabilities, that may arise, be brought against or incurred
by the Custodian, and any advances or disbursements made by the Custodian
(including in respect of any Account overdraft, returned deposit item,
chargeback, provisional credit, settlement or assumed settlement, reclaimed
payment, claw-back or the like), as a result of, relating to, or arising out of
this Agreement, or the administration or performance of the Custodian’s duties
hereunder, or the relationship between the Company (including, for the avoidance
of doubt, any subsidiary) and the Custodian created hereby, other than such
liabilities, losses, damages, claims, costs and expenses as are directly caused
by the Custodian’s action or inaction constituting gross negligence, fraud or
willful misconduct.

 

(b)                                 If the Company requires the Custodian, its
affiliates, subsidiaries or agents, to advance cash or securities for any
purpose (including but not limited to securities settlements, foreign exchange
contracts and assumed settlement) or in the event that the Custodian or its
nominee shall incur or be assessed any taxes, charges, expenses, assessments,
claims or liabilities in connection with the performance of this Agreement,
except such as may arise from the Custodian’s fees pursuant to this Agreement or
from its or its nominee’s own gross negligent action, gross negligent failure to
act, fraud or willful misconduct, or if the Company fails to compensate or pay
the Custodian pursuant to Section 8.1 or Section 9.4 hereof, any cash at any
time held for the account of the Company shall be security therefor and should
the Company fail to repay the Custodian promptly (or, if specified, within the
time frame provided herein), the Custodian shall be entitled to utilize
available cash to the extent necessary to obtain reimbursement.

 

9.5                               Force Majeure.  Without prejudice to the
generality of the foregoing, the Custodian shall be without liability to the
Company for any damage or loss resulting from or caused by events or
circumstances beyond the Custodian’s reasonable control, including
nationalization, expropriation, currency restrictions, the interruption,
disruption or suspension of the normal procedures and practices of any
securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, fires, floods,
earthquakes or other natural disasters, civil and military

 

23

--------------------------------------------------------------------------------


 

disturbance, acts of war or terrorism, riots, revolution, acts of God, work
stoppages, strikes, national disasters of any kind, or other similar events or
acts; errors by the Company (including any Authorized Person) in its
instructions to the Custodian; or changes in applicable law, regulation or
orders.

 

10.                               SECURITY CODES

 

If the Custodian issues to the Company security codes, passwords or test keys in
order that it may verify that certain transmissions of information, including
Proper Instructions, have been originated by the Company, the Company shall take
all commercially reasonable steps to safeguard any security codes, passwords,
test keys or other security devices which the Custodian shall make available.

 

11.                               TAX LAW

 

11.1                        Domestic Tax Law.  The Custodian shall have no
responsibility or liability for any obligations now or hereafter imposed on the
Company, or the Custodian as custodian of the Securities or the Proceeds, by the
tax law of the United States or any state or political subdivision thereof.  The
Custodian shall be kept indemnified by and be without liability to the Company
for such obligations including taxes (but excluding any income taxes assessable
in respect of compensation paid to the Custodian pursuant to this Agreement),
withholding, certification and reporting requirements, claims for exemption or
refund, additions for late payment interest, penalties and other expenses
(including legal expenses) that may be assessed against the Company, or the
Custodian as custodian of the Securities or Proceeds.

 

11.2                        Foreign Tax Law.  It shall be the responsibility of
the Company to notify the Custodian of the obligations imposed on the Company,
or the Custodian as custodian of any Foreign Securities or related Proceeds, by
the tax law of foreign (i.e., non-U.S.) jurisdictions, including responsibility
for withholding and other taxes, assessments or other government charges,
certifications and government reporting.  The sole responsibility of the
Custodian with regard to such tax law shall be to use reasonable efforts to
cooperate with the Company with respect to any claims for exemption or refund
under the tax law of the jurisdictions for which the Company has provided such
information.

 

12.                               EFFECTIVE PERIOD, TERMINATION

 

12.1                        Effective Date.  This Agreement shall become
effective as of its due execution and delivery by each of the parties.  This
Agreement shall continue in full force and effect until terminated as
hereinafter provided.  This Agreement may be terminated by the Custodian or the
Company pursuant to Section 12.2.

 

12.2                        Termination.  This Agreement shall terminate upon
the earliest of (a) occurrence of the effective date of termination specified in
any written notice of termination given by either party to the other not later
than sixty (60) days prior to the effective date of termination specified
therein, and (b) such other date of termination as may be mutually

 

24

--------------------------------------------------------------------------------


 

agreed upon by the parties in writing.  If a successor custodian shall have been
appointed by the Company, the Custodian shall, upon receipt of a notice of
acceptance by the successor custodian, on such specified date of termination (a)
deliver directly to the successor custodian all Securities (other than
Securities held in a Securities System) and cash then owned by the Fund and held
by the Custodian as custodian, and (b) transfer any Securities held in a
Securities System to an account of or for the benefit of the Fund at the
successor custodian.  In the event of the appointment of a successor custodian,
it is agreed that all Securities held by the Custodian, any sub-custodian or
nominee shall be delivered to the successor custodian; and the Custodian agrees
to cooperate with the Company in the execution of documents and performance of
other actions necessary or desirable in order to substitute the successor
custodian for the Custodian under this Agreement.  The Company may at any time
immediately terminate this Agreement in the event of the appointment of a
conservator or receiver for the Custodian by regulatory authorities or upon the
happening of a like event at the direction of an appropriate regulatory agency
or court of competent jurisdiction.  Termination shall not affect any of the
liabilities either party owes to the other arising under this Agreement prior to
such termination.

 

12.3                        Resignation.  The Custodian may at any time resign
under this Agreement by giving not less than sixty (60) days advance written
notice thereof to the Company.  The Company may at any time remove the Custodian
under this Agreement by giving not less than sixty (60) days advance written
notice thereof to the Custodian.

 

12.4                        Successor.  Prior to the effective date of
termination of this Agreement, or the effective date of the resignation or
removal of the Custodian, as the case may be, the Company shall give Proper
Instruction to the Custodian designating a successor Custodian, if applicable.

 

12.5                        Payment of Fees, etc.  Upon termination of this
Agreement or resignation or removal of the Custodian, the Company shall pay to
the Custodian such compensation, and shall likewise reimburse the Custodian for
its reasonable costs, expenses and disbursements, as may be due as of the date
of such termination or resignation (or removal, as the case may be).  All
indemnifications in favor of the Custodian under this Agreement shall survive
the termination of this Agreement, or any resignation or removal of the
Custodian.

 

12.6                        Final Report.  In the event of any resignation or
removal of the Custodian, the Custodian shall provide to the Company a complete
final report or data file transfer of any Confidential Information as of the
date of such resignation or removal.

 

13.                               REPRESENTATIONS AND WARRANTIES

 

13.1                        Representations of the Company.  The Company
represents and warrants to the Custodian that:

 

25

--------------------------------------------------------------------------------

 

(a)                                 it has the power and authority to enter into
and perform its obligations under this Agreement, and it has duly authorized,
executed and delivered this Agreement so as to constitute its valid and binding
obligation; and

 

(b)                                 in giving any instructions which purport to
be “Proper Instructions” under this Agreement, the Company will act in
accordance with the provisions of its articles of incorporation and bylaws and
any applicable laws and regulations.

 

13.2        Representations of the Custodian.  The Custodian hereby represents
and warrants to the Company that:

 

(a)                                 it is qualified to act as a custodian
pursuant to Section 26(a)(1) of the 1940 Act;

 

(b)                                 it has the power and authority to enter into
and perform its obligations under this Agreement;

 

(c)                                  it has duly authorized, executed and
delivered this Agreement so as to constitute its valid and binding obligations;
and

 

(d)                                 it maintains business continuity policies
and standards that include data file backup and recovery procedures that comply
with all applicable regulatory requirements.

 

14.                               PARTIES IN INTEREST; NO THIRD PARTY BENEFIT

 

This Agreement is not intended for, and shall not be construed to be intended
for, the benefit of any third parties and may not be relied upon or enforced by
any third parties (other than successors and permitted assigns pursuant to
Section 19).

 

15.                               NOTICES

 

Any Proper Instructions (to the extent given by hand, mail, courier or
telecopier) shall be given to the following address (or such other address as
either party may designate by written notice to the other party), and otherwise
any notices, approvals and other communications hereunder shall be sufficient if
made in writing and given to the parties at the following address (or such other
address as either of them may subsequently designate by notice to the other),
given by (i) hand, (ii) certified or registered mail, postage prepaid,
(iii) recognized courier or delivery service, or (iv) confirmed telecopier or
telex, with a duplicate sent on the same day by first class mail, postage
prepaid:

 

(a)                                 if to the Company or any Subsidiary, to

 

Prospect Capital Corporation

10 East 40th Street, 44th Floor
Attention:  Prospect Accounting
Fax No.:  (212) 448-9652

Email:  fax@prospectstreet.com

 

26

--------------------------------------------------------------------------------


 

pacct@prospectstreet.com

pl@prospectstreet.com

 

(b)                                 if to the Custodian (other than in its role
as Document Custodian), to

 

Israel Discount Bank of New York Ltd.

511 Fifth Avenue

New York, NY 10017

Ref: Prospect Capital Corporation

Attention:  Mary Ann Higgins

Fax:  718-761-3433

Email: MHiggins@idbny.com

 

(c)                                  if to the Custodian solely in its role as
Document Custodian, to

 

Israel Discount Bank of New York Ltd.

511 Fifth Avenue

New York, NY 10017

Ref: Prospect Capital Corporation

Attn: Mary Ann Higgins

Fax:  718-761-3433

Email: MHiggins@idbny.com

 

16.                               CHOICE OF LAW AND JURISDICTION

 

This Agreement shall be construed, and the provisions thereof interpreted under
and in accordance with and governed by the laws of the State of New York for all
purposes (without regard to its choice of law provisions); except to the extent
such laws are inconsistent with federal securities laws, including the 1940 Act,
in which case such federal securities laws shall govern.

 

17.                               ENTIRE AGREEMENT; COUNTERPARTS

 

17.1        Complete Agreement.  This Agreement constitutes the complete and
exclusive agreement of the parties with regard to the matters addressed herein
and supersedes and terminates, as of the date hereof, all prior agreements or
understandings, oral or written, between the parties to this Agreement relating
to such matters.

 

17.2        Counterparts.  This Agreement may be executed in any number of
counterparts and all counterparts taken together shall constitute one and the
same instrument.

 

17.3        Facsimile Signatures.  The exchange of copies of this Agreement and
of signature pages by facsimile transmission or pdf shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes.  Signatures of the parties
transmitted by facsimile or pdf shall be deemed to be their original signatures
for all purposes.

 

27

--------------------------------------------------------------------------------


 

18.                               AMENDMENT; WAIVER

 

18.1        Amendment.  This Agreement may not be amended except by an express
written instrument duly executed by each of the Company and the Custodian (and
not by an email or series of emails); provided, that in the case of the Company,
such amendment must be signed in blue ink by the Chief Executive Officer or
President of the Company or their successors.

 

18.2        Waiver.  In no instance shall any delay or failure to act be deemed
to be or effective as a waiver of any right, power or term hereunder, unless and
except to the extent such waiver is set forth in an express written instrument
signed by the party against whom it is to be charged (and not by an email or
series of emails); provided, that in the case of the Company, such waiver must
be signed in blue ink by the Chief Executive Officer or President of the Company
or their successors.

 

19.                               SUCCESSOR AND ASSIGNS

 

19.1        Successors Bound.  The covenants and agreements set forth herein
shall be binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns.  Neither party shall be permitted
to assign their rights under this Agreement without the written consent of the
other party; provided, however, that the foregoing shall not limit the ability
of the Custodian to delegate certain duties or services to or perform them
through agents or attorneys appointed with due care as expressly provided in
this Agreement.

 

19.2        Merger and Consolidation.  Any corporation or association into which
the Custodian may be merged or converted or with which it may be consolidated,
or any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
corporate trust business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 

20.                               SEVERABILITY

 

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.  Should any part of this Agreement be held
invalid or unenforceable in any jurisdiction, the invalid or unenforceable
portion or portions shall be removed (and no more) only in that jurisdiction,
and the remainder shall be enforced as fully as possible (removing the minimum
amount possible) in that jurisdiction.  In lieu of such invalid or unenforceable
provision, the parties hereto will negotiate in good faith to add automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such invalid or unenforceable provision as may be possible.

 

28

--------------------------------------------------------------------------------


 

21.                               REQUEST FOR INSTRUCTIONS

 

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Company as to the course of
action desired by it.  If the Custodian does not receive such instructions
within two (2) Business Days after it has requested them, the Custodian may, but
shall be under no duty to, take or refrain from taking any such courses of
action.  The Custodian shall act in accordance with instructions received from
the Company in response to such request after such two-Business Day period
except to the extent it has already taken, or committed itself to take, action
inconsistent with such instructions.

 

22.                               OTHER BUSINESS

 

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person.  Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 

23.                               REPRODUCTION OF DOCUMENTS

 

This Agreement and all schedules, exhibits, attachments and amendment hereto may
be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic or other similar process.  The parties hereto each agree that any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

24.                               MISCELLANEOUS

 

The Company acknowledges receipt of the following notice:

 

“IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.  For a
non-individual person such as a business entity, a charity, a trust or other
legal entity the Custodian will ask for documentation to verify its formation
and existence as a legal entity.  The Custodian may also ask to see financial
statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation.”

 

29

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CERTIFICATE OF AUTHORIZED PERSONS

 

The undersigned hereby certifies that he/she is the duly elected and acting
Secretary of Prospect Capital Corporation (the “Client”), and further certifies
that the following officers or employees of the Client have been duly authorized
to deliver Instructions to the Custodian pursuant to the Agreement between the
Client and Custodian, dated April 24, 2013, and that the signatures appearing
opposite their names are true and correct:

 

John F. Barry III

 

Chairman and CEO

 

/s/ John F. Barry III

Name

 

Title

 

Signature

 

 

 

 

 

M. Grier Eliasek

 

President and COO

 

/s/ M. Grier Eliasek

Name

 

Title

 

Signature

 

 

 

 

 

Brian H. Oswald

 

CFO, Secretary and Treasurer

 

/s/ Brian H. Oswald

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

Name

 

Title

 

Signature

 

This certificate supersedes any certificate of Authorized Persons you may
currently have on file.

 

 

By:

/s/ M. Grier Eliasek

 

Name: M. Grier Eliasek

 

Title: President and COO

 

 

 

 

Date:

April 24, 2013

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the date first written above.

 

Witness:

PROSPECT CAPITAL CORPORATION

 

 

 

 

/s/ Brian H. Oswald

 

By:

/s/ M. Grier Eliasek

Name:

Brian H. Oswald

Name:

M. Grier Eliasek

Title:

CFO, Secretary and Treasurer

Title:

President and COO

 

 

 

 

 

 

Witness:

ISRAEL DISCOUNT

 

BANK OF NEW YORK LTD.

 

 

 

 

/s/ Mary Ann Higgins

 

By:

/s/ Dominick Lombardi as Trustee

Name:

Mary Ann Higgins

Name:

 

Title:

Vice President

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

FEES

 

Compensation for the role of custodian and all other administrative and
reporting functions under the Custody Agreement. Fee to be paid quarterly in
arrears.

0.05% per annum

 

--------------------------------------------------------------------------------
